Title: From James Madison to Elbridge Gerry, 17 February 1804
From: Madison, James
To: Gerry, Elbridge



Dear Sir
Washington Feby 17. 1804.
I have recd your favor of the 6th. instant inclosing a letter for Consul Lee which will be forwarded as you desire.
The copies of Talleyrands correspondence are returned to you under the same cover with this. As the Department of State is possessed of the originals, I see no objection to your retaining them.
It gives me pleasure to find that the proceedings of the administration continue to receive your confidence & approbation; and that the jealousies and discontents of others are yielding to the evidence of our public prosperity. The only event which can well check its course would be a serious collision with some of the Great powers of Europe, which I hope will be avoided. We have some points of consequence yet to settle with Spain, but an amicable settlement is at least as convenient to her as to the U. States. The conduct of G B. particularly in the case of impressments & blockades is not a little embarrassing. In Europe it is less outrageous with respect to both, than it was during the last war, and than it is now in the American quarter; and in general a more friendly disposition and a more liberal policy towards this Country is manifested. We hope therefore that some arrangements may be devised that will prevent not only extremities, but the necessity of measures tending toward them. The Administration in all its branches, is, I am persuaded, sincerely desirous to meet her on every conciliatory ground, and to make every sacrifice to peace & even to prejudice, which may be consistent with the honor and the essential interests of the nation.
I find that your letter of Ocr. 27. to the President was duly received. Accept dear Sir the great respect & esteem with which I remain your friend & Obedt. Servt
James Madison
 

   
   RC (NjP: Crane Collection). Docketed by Gerry: “James Madison Esqr / 17th Feby & answr / 1 Mar 1804.”



   
   Gerry to JM, 5 Feb. 1804.


